Citation Nr: 1010568	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  95-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a right elbow disability.  

2.  Entitlement to a compensable initial rating for a left 
elbow disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.  

4.  Entitlement to an initial rating in excess of 10 percent 
for right ulnar neuropathy.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection and 
initial ratings for disabilities of the elbows, cervical 
spine, and right ulna.  The Veteran subsequently initiated 
and perfected appeals of these initial rating determinations.  
In June 1997, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  

These issues were originally presented to the Board in 
September 1997, and again in October 2003, and October 2006.  
On each occasion, these issues were remanded for additional 
development.  They have now been returned to the Board.  The 
Board finds that the actions ordered by the Board within the 
prior remands have been accomplished by the agency of 
original jurisdiction, or rendered moot by the actions of the 
appellant.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

During the course of this appeal, the Veteran has been 
awarded increased initial ratings for his disabilities of the 
right elbow and cervical spine.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these 
matters remain in appellate status.  

The issues of entitlement to increased ratings for 
disabilities of the cervical spine, right elbow, and right 
ulna are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's traumatic arthritis of the left elbow, 
confirmed by X-ray findings, results in some pain and 
stiffness, and no significant limitation of motion.  


CONCLUSION OF LAW

The criteria for a compensable initial rating of 10 percent 
and no higher for traumatic arthritis of the left elbow have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5205-13 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In July 
2001, March 2003, May 2004, February, April, and June 2005, 
November 2006, and August and December 2008 letters, the 
Veteran was notified of the information and evidence needed 
to substantiate and complete the claims on appeal.  
Additionally, the November 2006 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  The Board notes that, in the present 
case, complete notice was not issued prior to the January 
1995 adverse determination on appeal, which in fact was 
issued prior to the enactment of the VCAA.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA 
rectified any timing error in providing notice to the Veteran 
and subsequently readjudicating his claim on several 
occasions, most recently in May 2009.  Id; see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, that case was recently overruled by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examinations on several occasions, most recently in December 
2005.  In June 1997, the Veteran was afforded the opportunity 
to testify before the undersigned Veterans Law Judge, seated 
at the RO.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a compensable initial rating for a left 
elbow disability.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009). 

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

As noted above, the Veteran has been granted a noncompensable 
initial rating, effective April 1, 1994, for traumatic 
arthritis of the left elbow, which is rated as analogous to 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, with a minimum rating of 10 percent to be 
assigned for each major joint affected.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

Diagnostic Code 5206, for limitation of flexion of the 
forearm, may be used to rate arthritis of the elbow joint.  
This Code provides a noncompensable rating for flexion 
limited to 110 degrees, a 10 percent rating for flexion 
limited to 100 degrees, 20 percent rating for flexion limited 
to 90 degrees, a 20 percent rating for flexion limited to 70 
degrees, and a 30 percent rating for flexion limited to 55 
degrees.  Limitation of extension is rated under Diagnostic 
Code 5207, which provides a 10 percent rating for extension 
limited to 60 degrees, and a 20 percent rating for extension 
limited to 75 degrees.  Because the Veteran is right-handed, 
his left elbow is rated as a nondominant, or minor, joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5206-7 (2009).  

The Veteran was afforded VA orthopedic examination in July 
1994.  On objective examination, he could flex and extend the 
fingers of the left hand.  He could also make a fist, and 
touch each finger with his thumb.  

VA orthopedic and neurological examination was next afforded 
the Veteran in February 1998.  Range of motion testing of the 
left elbow revealed extension to 0 degrees and flexion to 135 
degrees.  The left wrist and hand were within normal limits, 
with good range of motion of the fingers and the ability to 
make a fist.  

At his June 1997 personal hearing before the undersigned 
Veterans Law Judge, the Veteran testified he experienced some 
stiffness of his left elbow.  While his elbow problem on the 
left was not as severe as that on the right, it did cause him 
some occasional pain and stiffness.  

Another VA orthopedic examination was afforded the Veteran in 
June 2003.  The left elbow displayed no abnormalities at the 
time of examination.  X-rays of the left elbow were within 
normal limits.  

The Veteran was next afforded VA medical examination in 
December 2005.  No symptoms relative to the left elbow were 
reported by the Veteran at that time.  Objective evaluation 
of the left elbow indicated extension to 0 degrees and 
flexion to 145 degrees, with normal pronation and supination.  
He was without painful motion, and had no additional 
limitation of motion due to such factors as pain, fatigue, 
weakness, lack of endurance, or incoordination on repetitive 
use.  However, degenerative joint disease of the left elbow 
joint was confirmed on X-ray.  

During the course of this appeal, the Veteran has also 
received private and VA treatment for his various service-
connected disabilities.  However, he has made few complaints 
concerning his left elbow, other than occasional reports of 
pain and stiffness of the joint.  No significant limitation 
of motion or other impairment of the left elbow joint has 
been observed by private or VA medical examiners.  

After considering the totality of the record, the Board finds 
a compensable initial rating of 10 percent and no higher is 
warranted under Diagnostic Code 5003 for the Veteran's 
traumatic arthritis of the left elbow.  As noted above, 
Diagnostic Code 5003 provides a minimal 10 percent rating for 
each major joint with degenerative changes confirmed by X-
ray.  The Veteran's arthritis of the left elbow has been 
confirmed on X-ray.  Furthermore, 38 C.F.R. § 4.45 defines 
the elbow as a major joint.  Thus, a compensable initial 
rating of 10 percent is warranted for this disability.  

However, an initial disability rating in excess of 10 percent 
is not warranted for the Veteran's traumatic arthritis of the 
left elbow.  Based on review of the medical record, he has at 
no time during the pendency of this appeal exhibited flexion 
of the left elbow limited to 90 degrees or more, as would 
support a 20 percent rating.  The Veteran also does not 
exhibit ankylosis, limitation of extension, supination, or 
pronation, flail joint, nonunion or impairment of the radius 
and ulna of the left elbow to such a degree as to support an 
initial rating in excess of 10 percent under other diagnostic 
criteria for the elbow joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-13 (2009).  

The Veteran also does not demonstrate additional limitation 
of motion or other functional loss due to such factors as 
pain, fatigue, weakness, lack of endurance, or incoordination 
on repetitive use; thus, an increased initial rating under 
38 C.F.R. §§ 4.40 and 4.45 is also not warranted.  See 
DeLuca, supra.  Finally, because the Veteran has not 
displayed a level of impairment in excess of that currently 
contemplated by his 10 percent rating, the Board finds a 
staged rating is not warranted at the present time.  See 
Fenderson, supra.  However, because the Veteran's traumatic 
arthritis of the left elbow has been demonstrated since the 
effective date of the grant of service connection for this 
disability, his 10 percent compensable initial rating is 
likewise effective for the same time period.  

In conclusion, the evidence of record supports a compensable 
initial rating of 10 percent and no higher for the Veteran's 
traumatic arthritis of the left elbow.  As a preponderance of 
the evidence is against the award of an increased initial 
rating in excess of 10 percent, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a compensable initial rating of 10 percent for 
traumatic arthritis of the left elbow is granted.  


REMAND

The Veteran seeks increased ratings for his service-connected 
disabilities of the cervical spine, right elbow, and right 
ulna.  In February 2010, he submitted additional medical 
evidence regarding these disabilities, and declined to 
explicitly waive consideration of this evidence by the RO, 
the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).  Therefore, these issues must be returned to the RO 
for reconsideration in light of the additional evidence 
received by VA.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of all 
additional evidence, including that 
evidence submitted directly to the Board, 
added to the record since the most recent 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a new 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


